DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendments and accompanying remarks filed 1/21/22 have been fully considered and entered. Claim 1 has been amended as requested. Applicant’s amendment to claim 1 is found sufficient to overcome the 112 2nd paragraph rejection set forth in the Action dated 12/22/21. As such, this rejection is hereby withdrawn. Claims 1, 4 and 6 are found allowable. 

Allowable Subject Matter
2.	Claims 1, 4 and 6 allowed. With regard to independent claim 1, there is no known prior art which teach the claimed manufacturing method of making the claimed waterproof and breathable shoe. Claims 4 and 6 are allowable as they depend either directly or indirectly from independent claim 1. 
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789